Citation Nr: 1015950	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-09 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an asbestos related 
respiratory disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-At-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from July 1958 to July 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for asbestosis, tinnitus, and bilateral hearing 
loss.  The issue with regard to asbestosis has been 
recharacterized to include all asbestos related respiratory 
disabilities.

The Veteran testified at an August 2009 personal hearing 
before a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.  In an October 2009 DRO decision, the 
RO granted service connection for left ear hearing loss; the 
Veteran initially elected to continue pursuing his appeal 
with regard to service connection for right ear hearing loss.  
However, at a March 2010 hearing before the undersigned 
Veterans Law Judge, the Veteran stated that he wished to 
withdraw that appeal.  Hence, the matter is not considered 
here.  38 C.F.R. § 20.204.  A transcript of the Board hearing 
is associated with the claims file.

The issue of service connection for an asbestos related 
respiratory disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the 
appellant if further action is required.




FINDINGS OF FACT

Competent evidence of record supports a finding that current 
tinnitus at least as likely was first manifested during 
active duty service.


CONCLUSION OF LAW

The criteria for service connection of tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Records establish that the Veteran served with a construction 
battalion, better known as the Seabees, and in the 
performance of his duties was exposed to excessive noise from 
heavy machinery, including jackhammers.

Service treatment records reveal no complaints of or 
treatment for tinnitus in service.  Hearing was 15/15 on 
whispered voice tests on entry and at separation.

Medical records from the Veteran's employer from 1965 to 1970 
reveal increases at puretone thresholds at all frequencies, 
bilaterally.  The left ear was significantly worse than the 
right.  A history of in-service noise exposure was noted, but 
there is no report of or reference to tinnitus.

Private treatment records from Dr. KLL indicate that in 
February 2004, the Veteran denied ringing of his ears.  It is 
not stated whether there was a history of such.  

At the August 2009 DRO hearing, the Veteran reported 
extensive noise exposure in service from various power tools 
and equipment.  He did not wear hearing protection.  He 
stated he had hearing loss when he left service.  The Veteran 
made no statements regarding tinnitus.

A VA audiology examination was conducted in August 2009.  The 
examiner reviewed the claims file, and recounted an accurate 
history of the Veteran's in-service and post service noise 
exposure.  The examiner reported that he asked multiple times 
if the Veteran had or ever had any ear noises, such as 
ringing, buzzing, or hissing, and the Veteran replied, 
"Can't say I ever had anything like that."  The examiner 
therefore declined to diagnose the condition or to opine as 
to its etiology.

At the March 2010 Board hearing, the Veteran, when 
questioned, could not definitively state whether tinnitus 
began during service.  He had ringing in his ears for as long 
as he could remember, back to the 1960's.  He was unsure if 
it began during service or shortly after service.  When asked 
about the statements of the VA examiner, the Veteran stated 
that he did not recall being asked.  He also stated that had 
he been asked, he would have reported that he did not have a 
constant buzzing or ringing in his ears.  He did, however, 
have short intermittent episodes over the years for as long 
as he could remember.

The Veteran is competent to testify as to the presence of 
tinnitus, as he can experience the symptoms of that condition 
subjectively, without any need for specialized knowledge or 
training.  While a VA examiner has declined to diagnose 
tinnitus, this was based on the reports of the Veteran in 
contradiction to every other report he has made in support of 
his claim.  It appears that the Veteran and doctor 
interpreted the questions regarding the presence of tinnitus 
differently; the doctor asked about tinnitus at any time, 
while the Veteran responded regarding his current status.  
Given that the competent evidence of a current tinnitus 
disability is in equipoise, all reasonable doubt is resolved 
in favor of the Veteran.  A current disability is 
established.

The veteran has indicated that his tinnitus began either 
during or just after service.  He states that he has 
experienced tinnitus on and off throughout the years.  He 
never actively sought treatment for what he described as an 
annoyance, though the reference to ringing in the ears by Dr. 
KLL indicates that such was a complaint at one time.  No 
other opinion regarding etiology or continuity of symptoms is 
of record.  The Veteran's competent and credible lay 
statements regarding the onset and long standing nature of 
tinnitus outweigh any inference which may be drawn from the 
absence of active, ongoing treatment.  

Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Service personnel records establish that the Veteran served 
as a Seabee.  He was involved with various construction and 
demolition projects while in service, many of which involved 
structures from World War II, when asbestos was commonly used 
as insulation.  His designation was as a "builder."  The 
Navy has certified that this job title carries a rating of 
"probable" asbestos exposure.  Moreover, the Veteran has 
credibly testified that during at least two shipboard 
transits between duty stations, he was put to work aboard 
ship on various projects, including cleaning bulkheads and 
chipping paint.  He described his duties aboard ship as 
"every dirty job there was."  The Veteran's in-service 
exposure to asbestos is established.

A remand for examination is required.  A diagnosis of an 
asbestos related disease must be clearly established, and an 
opinion is needed as to the likely etiology of such.  A 
doctor must weigh the various in-service and post-service 
asbestos exposures and determine, if possible, the likelihood 
that any currently diagnosed asbestos related disease stems 
from in-service exposure.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Schedule the Veteran for a VA 
Respiratory (Obstructive, Restrictive, and 
Interstitial) examination.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner should 
identify all current respiratory 
disabilities, and should opine as to 
whether it is at least as likely as not 
that any such are related to asbestos 
exposure.  The examiner should then opine 
as to whether it is at least as likely as 
not that established in-service asbestos 
exposure (as opposed to post service 
exposure) caused the asbestos related 
respiratory disease.  A full and complete 
rationale for all opinions expressed is 
required.

2.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


